Citation Nr: 0313669	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  94-23 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a left 
knee disability.

(The issue of entitlement to service connection for a left 
knee disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO) which found no new and material 
evidence with which to reopen the veteran's claim for service 
connection for a left knee disability.  

It is noted that the issue of entitlement to service 
connection for a left knee disability has been developed for 
appellate review; however, the Board is currently undertaking 
additional development on this issue pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  When the development 
actions are completed, the Board will provide notice of the 
development as required by Rule of Practice 903; 38 C.F.R. 
§ 20.903.  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
left knee disability was denied by a RO decision dated 
January 1976; the veteran was notified of that determination 
and of his appellate right, but he did not initiate an 
appeal.

2.  The veteran sought to reopen his claim for service 
connection for a left knee disability with the final denial 
occurring in October 1992.

3.  Evidence received since the January 1976 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
a left knee disability.


CONCLUSIONS OF LAW

1.  The RO's January 1976 decision denying entitlement to 
service connection for a right knee condition is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  A certain item of evidence received since the January 
1976 rating decision is new and material, and the veteran's 
claim of entitlement to service connection for a left knee 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
hospitalization records dated September 1993 to October 1993 
from VA Medical Center in Northport; VA outpatient treatment 
records dated August 1993; a March 1997 statement from the 
veteran.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

The veteran was sent a VCAA letter in March 2002.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  New and Material

The veteran had filed for service connection for a left knee 
disability in 1975 and was denied by a decision dated January 
1976.  Notice of denial was provided and the veteran did not 
submit a notice of disagreement and the decision became 
final.

The veteran attempted to reopen his claim in 1990 and 1992.  
By rating decisions dated May 1990 and October 1992 the 
veteran was informed that his claim continued to be denied 
and he would have to submit new and material evidence to 
reopen his claim.  Service connection for a left knee 
disability may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the January 1976 RO 
decision consisted of service medical records, which indicate 
that in June 1975, the veteran complained of pain in the left 
knee.  In August 1975 the veteran indicated that he had 
previous surgery to his left knee 5 years back and had had 
trouble ambulating on the knee.  In September 1975 the 
veteran again complained of left knee pain.  A Medical Board 
Report noted that the veteran's left knee became infected 
after he fell from a bicycle 4 years ago while he was in high 
school.  The joint infection was treated with aspiration 
followed by incision and open drainage.  The physical 
examination noted fold in scar in medial aspect just medial 
to his patella.  The scar was non-tender and there was no 
evidence of residual infection.  There was full range of 
motion and no effusion.  It was noted that patella entrapment 
produced the veteran's pain and there was moderate subpatella 
crepitus on motion.  It was the opinion of the Medical Board 
that the veteran had chondromalacia, left knee, secondary to 
old contusion, laceration infection, left knee, which existed 
prior to enlistment and was not aggravated by service.

Evidence received since the January 1976 rating decision 
consists of the following: records from the VA Medical Center 
in Northport covering hospitalization from September to 
October 1993 show treatment for the veteran's alcohol 
dependence.  He was seen in the outpatient clinic in August 
1993 at which time he complained of left knee pain.  An 
examination revealed a scar on the left knee as well as 
crepitus.  A March 1997 statement from the veteran indicated 
that he did receive an injury to his left knee as a child, 
but was treated and there were no residuals.  He indicated 
that years later, he had an accident while on active duty 
which reinjured the same knee.  The veteran contends that 
this was not the same injury and that they were two separate 
injuries to the same area.

The evidence received since the January 1976 rating decision 
may be considered merely cumulative of evidence previously of 
record in that they simply show that the veteran suffers from 
a left knee condition, a fact known at the time of the prior 
final decisions.  However, the veteran's March 1997 statement 
in which he claimed that he incurred a separate distinct 
injury to his left knee from the one prior to service is so 
significant that it must be considered to fairly decide the 
veteran's claim.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for a left knee disability.

Over the course of development of this claim, the veteran has 
been provided with information about the laws and regulations 
pertaining to entitlement to service connection for a left 
knee disability.  He has presented arguments based on an 
understanding of the requirements for the grant of service 
connection.  Therefore, he has had adequate notice and 
opportunity to be heard with regard to the question of 
entitlement to service connection.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  




ORDER

New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for a 
left knee disability.  The appeal is granted to this extent.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

